Opinion issued February 25, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00692-CV
                             ———————————
                    IN THE INTEREST OF H.M., A CHILD



                    On Appeal from the 306th District Court
                           Galveston County, Texas
                       Trial Court Case No. 18-CP-0127


                           MEMORANDUM OPINION

      This is an appeal from the trial court’s final decree of termination in a suit

brought by the Department of Family and Protective Services (DFPS) to terminate

the parent-child relationship between N.M. (father) and S.G. (mother) and their

child, H.M. In its decree, the trial court terminated both parents’ parental rights and

appointed DFPS as sole managing conservator of the child. N.M. and S.G. filed
notices of appeal, and the trial court appointed each party an attorney to prosecute

each party’s appeal. Both court-appointed appellate attorneys moved to withdraw

and filed Anders briefs, stating that, in each attorney’s professional opinion, their

client’s appeal is without merit and there are no arguable grounds for reversal. See

Anders v. California, 386 U.S. 738, 744 (1967).

      Anders procedures are appropriate in an appeal from a trial court’s final

order in a parental-rights termination suit. In re K.D., 127 S.W.3d 66, 67 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). Appellate counsel for each parent has

certified that they have delivered a copy of the Anders brief to their client and

informed their client of their right to examine the appellate record and to file a

response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Neither parent has filed a response, and DFPS has waived its right to respond.

      The brief submitted by N.M.’s appointed appellate counsel states her

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the

record and stating why there are no arguable grounds for reversal on appeal. See

id.; In re Schulman, 252 S.W.3d at 406–07.

      The brief submitted by S.G.’s appointed appellate counsel states her

professional opinion that no arguable grounds for reversal exist and that any appeal


                                         2
would therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the

record and stating why there are no arguable grounds for reversal on appeal. See

id.; In re Schulman, 252 S.W.3d at 406–07.

      When we receive an Anders brief from an appointed attorney who asserts

that no arguable grounds for appeal exist, we independently determine whether

arguable grounds exist by conducting our own review of the entire record. Johnson

v. Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806,

at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); see In re

D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.). If

our independent review of the record leads us to conclude that the appeal is

frivolous, we may affirm the trial court’s judgment by issuing an opinion in which

we explain that we have reviewed the record and find no reversible error. See

Johnson, 2010 WL 5186806, at *2.

      We independently reviewed the record and have concluded there are no

arguable grounds for review, no reversible error exists, and N.M.’s appeal is

frivolous. See Anders, 386 U.S. at 744 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether appeal is

wholly frivolous); see also In re A.M., 495 S.W.3d 573, 582 (Tex. App.—Houston




                                        3
[1st Dist.] 2016, pet. denied). Accordingly, we affirm the trial court’s termination

decree as to N.M.

      We have independently reviewed the record and have conclude there are no

arguable grounds for review, no reversible error exists, and S.G.’s appeal is

frivolous. See Anders, 386 U.S. at 744 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether appeal is

wholly frivolous); see In re A.M., 495 S.W.3d at 582. Accordingly, we affirm the

trial court’s termination decree as to S.G.

      However, we deny both counsel’s motions to withdraw because this is a

parental termination case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (holding

that Anders brief in parental termination case is not alone “good cause” sufficient

to justify counsel’s withdrawal); In re A.M., 495 S.W.3d at 582–83. A counsel’s

duties to her clients extend through the exhaustion or waiver of “all appeals.” In re

A.M., 495 S.W.3d at 583 (citing TEX. FAM. CODE § 107.016). If either N.M. or

S.G. chooses to pursue a petition for review to the Supreme Court of Texas, that

party’s “appointed counsel’s obligations can be satisfied by filing a petition for

review that satisfies the standards for an Anders brief.” In re P.M., 520 S.W.3d at

27–28.




                                          4
                                   Conclusion

      We affirm.




                                            Sarah Beth Landau
                                            Justice

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        5